Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/2022
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2/11/2022 is acknowledged.
Applicants amendment filed 2/11/2022 has been entered.  New claim 21 was added.  Claims 1-8 and 21 are under examination.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  The phrase “water-soluble vitamin K compound” is questioned.  It is unclear whether applicant intends to recite “ a water-soluble vitamin K containing compound”.  Clarification is requested.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “chitosan (Aspergillus niger)” which is indefinite.  It is unclear if the recitation is limiting the scope of the invention to chitosan or a chitosan produced by aspergillus niger.  If Applicant is attempting to limit the scope of the term to chitosan produced from aspergillus niger the claim should be amended accordingly.  For the purpose of examination, the term is taken to encompass chitosan in any form.  Claims 2-8 and 21 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-7  are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Linden et al. (US 2013/0260993; publication date October 3, 2013).
Applicant claims a composition comprising a base solution which is an aqueous mixture including nitrogen; and chitosan.
Linden et al. disclose liquid elicitor of chitin and chitosan and micronutrients which induce systemic resistance in plants which are applied as irrigation water and/or as a foliar spray.  The formulations aid in plant growth, vigor and germination by promoting beneficial soil organisms (abstract).  Trace micronutrients which are present in the formulations include nitrogen in amounts ranging from 0.14-0.5% and the formulations are applied in irrigation treatments and as foliar treatments (Table 2; [0076]).  Additional micronutrients include potassium, calcium, phosphorus, sulfur and iron (Table 2).  The concentration of chitosan ranges from 0.3-2.4% of the micronutrient solution (Table 22).  A formulation comprising 0-. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 2013/0260993; publication date October 3, 2013), as applied to claims 1, 2 and 5-7 in view of Iino et al. (US 4,764,201; patented August 16, 1988).
Applicant’s Invention
Applicant claims a composition comprising a base solution which is an aqueous mixture including nitrogen; and chitosan.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Linden et al. are addressed in the above 102 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Linden et al. do not teach the base solution comprises water-soluble vitamin K compound.  It is for this reason that Iino et al.  is joined.
Iion et al. teach water-soluble derivatives of vitamin K compound have been found to regulate the growth of plants and methods of regulating plant growth with the derivatives (abstract).  The derivatives are applied to the foliage, roots, stems and seeds of the plants and/or to the soil or hydroponic medium in which the plants are grown (column 1, lines 29-35).  Vitamin K derivatives which are water-soluble include menadione bisulfates and menadiol inorganic acid ester salts (column 43, lines 40-58).  The derivatives are admixed with adjuvants and conditioning agents with suitable carriers to form liquid solutions in amounts ranging from 0.5-85% (column 2, lines 4-14).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Linden et al. and Iion et al. both teach liquid formulations used to regulate plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Linden et al. and Iion et al. to include water-soluble vitamin K derivative with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Linden et al. and Iion et al. to further include water-soluble vitamin K because Iion et al. teach water-soluble vitamin K derivatives aid in regulating plant growth.  

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Linden et al. (US 2013/0260993; publication date October 3, 2013), as applied to claims 1, 2 and 5-7 in view of Wells (US 2009/0229331; published September 17, 2009).
Applicant’s Invention
Applicant claims a composition comprising a base solution which is an aqueous mixture including nitrogen; and chitosan.
Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Linden et al. do not teach fulvic acid.  It is for this reason that Wells is joined.
	Wells teach water-soluble fertilizer comprising nitrogen, phosphorous, potassium, calcium, magnesium; and an organic stabilizing additive (abstract).  The organic stabilizing additive is selected from at least one of fulvic acid and chitosan [0009].  The amount of the nitrogen ranges from 1-25%, phosphorus ranges from 1-25%, magnesium is at least 0.1%, organic stabilizer ranges between 0.1-20%, potassium ranges from 1-25%, and 0.1-10% sulfur in the formulations [0011].  Formulations comprising 2.21-4.22% fluvic (Examples 2-10).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
. 
 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Linden et al. teach micronutrient liquid formulations comprising nitrogen, chitosan and a mixture of micronutrients comprising 0.01-0.1% potassium, 0.05% calcium, 0.01-0.1% phosphate 0.001-0.01% iron and 0.01-0.10% sulfur.  The present invention is novel because it requires 2% potassium, 3.2% phosphorus, 0.021% boron, 0.013% calcium, 0.025% copper, 0.07% iron, 0.2% magnesium, 0.01% manganese, 1.1% sulfur, 0.013% silicon, 0.009% zinc and 3% acidic organic polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/               Supervisory Patent Examiner, Art Unit 1617